Citation Nr: 0404493	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for musculoskeletal 
tension headaches.

3.  Entitlement to service connection for a disorder of the 
right hand, characterized as numbness, ulnar nerve.

(Issues of entitlement to service connection for a right 
shoulder disability and entitlement to specially adapted 
housing or a special home adaptation grant will be addressed 
in separate remands).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from June 20, 1966 to June 1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Nashville, Tennessee, 
and Waco, Texas, Regional Offices (ROs) of the United States 
Department of Veterans' Affairs (VA).  In rating decisions 
dated in August 1994, June 1995, April 1996, and August 1998, 
the RO denied service connection for a cervical spine 
disability.  In the August 1998 rating decision, the RO also 
denied service connection for musculoskeletal tension 
headaches and a right hand disability.

In a May 2000 decision, the Board denied service connection 
for a cervical spine disability, headaches, and a right hand 
disability.  The veteran appealed the Board's denial of those 
claims to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2001, the Court vacated the 
Board's May 2000 decision denying those claims, and remanded 
the case to the Board to readjudicate with consideration of 
the Veteran's Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), a law that 
addresses VA's duties to notify and assist veterans' benefits 
claimants in the process of obtaining evidence necessary to 
substantiate their claims.

In a May 2001 letter, the Board offered the veteran an 
opportunity to submit additional evidence and argument in 
support of his claims on appeal.  In a September 2001 
decision, the Board denied service connection for a cervical 
spine disability, headaches, and a right hand disability.  In 
April 2003, the Court vacated the Board's September 2001 
decision, and remanded the case for the Board to address 
whether VA had satisfied notification provisions of the VCAA.

Issues of entitlement to service connection for a right 
shoulder disability and entitlement to specially adapted 
housing or a special home adaptation grant will be addressed 
in separate remands.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board will remand the case to the RO to provide 
additional notification regarding the development of evidence 
to substantiate the veteran's cervical spine, headache, and 
right hand claims, in order to ensure that the veteran and 
his representative have received information that will 
satisfy VCAA requirements and assist the veteran in 
substantiating those claims.  

The veteran's claims file contains considerable evidence 
relevant to the veteran's cervical spine, headache, and right 
hand claims.  The file contains service medical records, VA 
medical records, and the veteran's testimony at a December 
1999 hearing before the undersigned Veterans Law Judge.  The 
veteran has not identified any additional relevant evidence; 
thus, VA will not take further steps to obtain evidence 
unless otherwise put on notice of outstanding pertinent 
evidence.

The veteran underwent cervical spine surgery in 1994.  His 
cervical spine claim is lacking evidence that links arthritis 
and disk disorders shown in the mid-1990s to the veteran's 
service.  To support his claim, the veteran could submit 
evidence that his cervical spine was injured during service, 
and evidence that the disorders found in the 1990s are linked 
to injury in service.

The veteran reported frequent headaches in 1978 and 1982, and 
again from the mid-1990s forward.  The file contains medical 
opinion that the veteran's headaches are related to his 
cervical spine disorders.  His claim for service connection 
for headaches is lacking evidence that links headaches to 
disease or injury in service, or to a service-connected 
disability.  To support his claim, the veteran could submit 
evidence that he had chronic headaches during service, or 
that his headaches are related to a service-connected 
disability.

Service connection is established for a ganglion in the 
veteran's right wrist, but the veteran's complaints of 
numbness in his right hand were first recorded in the 1990s.  
His claim for service connection for right hand numbness is 
lacking evidence linking that condition to disease or injury 
in service, or to a service-connected disability.  To support 
his claim, the veteran could submit evidence that he had 
right hand numbness during service, or that his right hand 
numbness is related to a service-connected disability.

Accordingly, this case is remanded to the RO for the 
following:

The RO should issue the veteran a notice 
of VA's duties under the VCAA.  In the 
notice, the RO should specifically inform 
the veteran and his representative that 
the veteran may submit the following 
types of evidence:

1) Evidence that his cervical spine was 
injured during service, and evidence that 
the cervical spine disorders first found 
years after service are linked to injury 
in service.  This evidence could be 
medical records or lay statements from 
the time of service, medical opinions 
linking current disorders to injury in 
the 1960s, or lay statements from persons 
who knew the veteran during service.

2) Evidence that he had chronic headaches 
during service, or that his headaches are 
related to a service-connected 
disability.  This evidence could be 
medical records or lay statements from 
the time of service, medical opinions 
linking current headaches to service or 
to a service-connected disability, or lay 
statements from persons who knew the 
veteran during service.

3) Evidence that he had right hand 
numbness during service, or that his 
right hand numbness is related to a 
service-connected disability.  This 
evidence could be medical records or lay 
statements from the time of service, 
medical opinions linking current right 
hand numbness to service or to a service-
connected disability, or lay statements 
from persons who knew the veteran during 
service.

The RO should inform the veteran and his 
representative of what evidence the 
veteran is responsible for submitting and 
what steps VA will take to obtain 
evidence.  The RO should also inform the 
veteran and his representative that the 
veteran should submit any additional 
relevant evidence that he has in his 
possession.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the RO should review the veteran's claims for 
service connection for a cervical spine disability, 
headaches, and a right hand disability.  If any of those 
claims remains denied, the RO should return the case to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




